TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00162-CR



                               Melanie Forest Albright, Appellant

                                                  v.

                                   The State of Texas, Appellee




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 58510, HONORABLE WILLIAM BACHUS, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


               Melanie Forest Albright seeks to appeal from a judgment of conviction for assault

on a public servant. The trial court has certified that this is a plea bargain case and Albright has no

right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: April 5, 2006

Do Not Publish